[DO NOT PUBLISH]




              IN THE UNITED STATES COURT OF APPEALS
                                                           FILED
                       FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                         ________________________   ELEVENTH CIRCUIT
                                                     FEBRUARY 1, 2008
                                                     THOMAS K. KAHN
                               No. 07-12056
                                                          CLERK
                           Non-Argument Calendar
                         ________________________

                  D. C. Docket No. 06-00438-CR-KOB-PWG

UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                     versus

WILLIAM EARL ERVIN, JR.

                                                     Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Alabama
                        _________________________

                               (February 1, 2008)

Before BIRCH, DUBINA and WILSON, Circuit Judges.

PER CURIAM:

     James L. O’Kelley, appointed counsel for William Earl Ervin, Jr., has filed a
motion to withdraw on appeal supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Ervin’s convictions and sentences are AFFIRMED.




                                          2